STATE OF MICHIGAN

                           COURT OF APPEALS



CLAYBANKS TOWNSHIP,                                                UNPUBLISHED
                                                                   December 8, 2015
              Plaintiff/Counter-Defendant-
              Appellant,

v                                                                  No. 322043
                                                                   Oceana Circuit Court
PAUL FEORENE and TANA FEORENE,                                     LC No. 13-010184-NZ

              Defendants/Counter-Plaintiffs-
              Appellees.


Before: TALBOT, C.J., and K. F. KELLY and SERVITTO, JJ.

PER CURIAM.

        Plaintiff, Claybanks Township, appeals as of right the trial court’s May 19, 2014
amended order granting defendants’ motion for summary disposition and for sanctions. We
affirm.

       Defendants, Paul and Tana Feorene, own 40 acres of land in Claybanks Township.
Defendants built three structures on their land, a greenhouse in 2010 and 2011, a gazebo in 2012,
and a hay barn in 2013, without obtaining zoning permits for the structures, in contravention of
the Claybanks Township Zoning Ordinance (CTZO). Because the structures were not built in
compliance with the CTZO, plaintiff sued defendants and requested that the trial court order
defendants to remove the structures. The trial court granted summary disposition to defendants
and ordered plaintiff to issue zoning permits at the standard fee for the three structures.

       Plaintiff argues that the trial court erred in granting summary disposition to defendants.
We review de novo a trial court’s decision on a motion for summary disposition. Moser v
Detroit, 284 Mich. App. 536, 538; 772 NW2d 823 (2009). Summary disposition is proper under
MCR 2.116(C)(10) if “there is no genuine issue of material fact, and the moving party is entitled
to judgment or partial judgment as a matter of law.” We consider the affidavits, pleadings,
depositions, admissions, and other documentary evidence in the light most favorable to the
nonmoving party. Liparoto Constr, Inc v Gen Shale Brick, Inc, 284 Mich. App. 25, 29; 772
NW2d 801 (2009). We also review de novo a trial court’s interpretation and application of the
relevant statutes and ordinance provisions. Kincaid v Cardwell, 300 Mich. App. 513, 522; 834
NW2d 122 (2013); Great Lakes Society v Georgetown Charter Twp, 281 Mich. App. 396, 407;
761 NW2d 371 (2008).

                                               -1-
        According to plaintiff, the trial court erred when it concluded at the final hearing in this
matter that the CTZO was invalid and could not be enforced because it had not been filed with
the county clerk. A court speaks through its written orders and judgments, not through its oral
pronouncements. In re Contempt of Henry, 282 Mich. App. 656, 678; 765 NW2d 44 (2009). The
May 19, 2014 amended order indicates that defendants’ motion for summary disposition was
granted for the reasons stated on the record at the January 27, 2014 hearing. At this hearing, the
trial court speculated whether the CTZO was valid, but it made no conclusion regarding the
CTZO’s validity. Accordingly, based on the trial court’s written order, the trial court’s
conclusion at the hearing that the CTZO may have been invalid played no part in the trial court’s
decision to grant summary disposition to defendants. Therefore, we need not address the trial
court’s purported conclusion that the CTZO was invalid.

        Also, according to plaintiff, the trial court failed to adhere to the CTZO and the Michigan
Zoning Enabling Act (MZEA), MCL 125.3101 et seq., when it granted summary disposition to
defendants. Under § 203 of the CTZO, a zoning permit is required and “shall be obtained”
before any structure is built. Section 207 of the CTZO declares that any structure built before a
zoning permit is obtained is a nuisance per se. Similarly, the MZEA declares that any structure
built in violation of a zoning ordinance is a nuisance per se and instructs that the court “shall
order the nuisance abated.” MCL 125.3407.

        There can be no dispute that defendants violated the CTZO. Contrary to § 203 of the
CTZO, defendants built the greenhouse, gazebo, and hay barn without obtaining zoning permits
for the structures. Consequently, pursuant to § 207 of the CTZO and MCL 125.3407, the
structures were a nuisance per se, and the trial court was required to abate the nuisance. See
Lima Twp v Bateson, 302 Mich. App. 483, 493; 838 NW2d 898 (2013), citing MCL 125.3407
(“Generally, a violation of a zoning ordinance constitutes a nuisance per se, and a court must
order it abated.”); see also Bay City v Bay Co Treasurer, 292 Mich. App. 156, 171; 807 NW2d
892 (2011) (stating that the word “shall” in a statute indicates a mandatory, rather than a
permissive, act). To “abate” is to eliminate or nullify. See Black’s Law Dictionary (7th ed)
(defining “abatement” as “[t]he act of eliminating or nullifying”).

         Here, defendants’ violation of the CTZO could be eliminated or nullified in two ways:
(1) the three structures could be razed, or (2) zoning permits could be issued for them.
Proceedings to abate a nuisance are generally equitable in nature. Ypsilanti Charter Twp v
Kircher, 281 Mich. App. 251, 270; 761 NW2d 761 (2008), citing MCL 600.2940(5). A trial court
has discretion regarding the grant of equitable relief. See Youngs v West, 317 Mich. 538, 545; 27
NW2d 88 (1947) (“Broadly speaking the sound discretion of the court is the controlling guide of
judicial action in every phase of a suit in equity. . . . [T]he propriety of affording equitable
relief[] rests in the sound discretion of the court, to be exercised according to the circumstances
and exigencies of each particular case.”) (quotation omitted). “A court acting in equity looks at
the whole situation and grants or withholds relief as good conscience dictates.” Mich Nat’l Bank
& Trust Co v Morren, 194 Mich. App. 407, 410; 487 NW2d 784 (1992). One who seeks the aid
of equity must come with clean hands. Rose v Nat’l Auction Group, Inc, 466 Mich. 453, 463; 646
NW2d 455 (2002). “The clean hands maxim is a self-imposed ordinance that closes the doors of
a court of equity to one tainted with inequitableness or bad faith relative to the matter in which
he seeks relief, however improper may have been the behavior of the defendant.” McFerren v B
& B Investment Group, 253 Mich. App. 517, 522; 655 NW2d 779 (2002) (quotations omitted).

                                                -2-
        Upon being informed by John Muchna, plaintiff’s zoning administrator, that zoning
permits were needed for the greenhouse and gazebo, defendants attempted to obtain them. There
is no indication in the evidence that plaintiff would have denied the zoning permits. Rather, the
evidence showed that plaintiff conditioned the granting of the zoning permits on defendants’
payment of the $3,100 fine that it had imposed. For example, in the June 14, 2014 telephone
call, when Paul Feorene asked Richard Smith, plaintiff’s supervisor, to direct Muchna to issue
the zoning permits, Smith refused and said that any fines would cover the costs of the permits.
Similarly, in his June 15, 2013 letter, Smith informed defendants that they could purchase the
zoning permits when they paid the $3,100 fine to Muchna. Additionally, Paul averred that at the
July 8, 2013 meeting of plaintiff’s board, the board said that no zoning permits would be issued
to him until defendants paid the fine. During the summer of 2013, defendants built the hay barn,
and they made no attempt to obtain a zoning permit. According to Paul, the attempt would have
been futile, given defendants’ dealings with plaintiff. Plaintiff has never suggested that it would
have granted a zoning permit for the hay barn had defendants requested one. Paul’s belief
appears to have been accurate. According to Paul, in September 2013, after Smith and Muchna
issued a stop work order regarding the hay barn, Muchna denied his offer to purchase a zoning
permit at the regular price.

        The evidence, particularly Smith’s June 15, 2013 letter, established that plaintiff imposed
the $3,100 fine pursuant to § 208 of the CTZO. The section provides, in pertinent part:

              Any person who . . . violates, neglects, or refuses to comply with any
       provisions of this Ordinance . . . shall be fined upon conviction not more than
       [$100], together with the actual costs of prosecution, or shall be punished by
       imprisonment for not more than [90] days in the county jail, or both. Each and
       every day during which a violation continues shall be deemed as separate
       offenses.

        An ordinance is subject to the rules of statutory interpretation. Goldstone v Bloomfield
Twp Pub Library, 479 Mich. 554, 568 n 15; 737 NW2d 476 (2007). Thus, undefined words in an
ordinance must be given their plain and ordinary meaning. Chico-Polo v Dep’t of Corrections,
299 Mich. App. 193, 198; 829 NW2d 314 (2013). The relevant sentence in § 208 of the CTZO
contains the words “conviction” and “prosecution.” The word “conviction” is defined, in
pertinent part, as “[t]he act or process of judicially finding someone guilty of a crime; the state of
having been proved guilty” and “[t]he judgment (as by a jury verdict) that a person is guilty of a
crime.” Black’s Law Dictionary (7th ed). The word “prosecution” is defined, in pertinent part,
as “[a] criminal proceeding in which an accused person is tried.” Id. The use of the words
“conviction” and “prosecution” establishes that the $100 fine is the fine that is imposed after
there has been a judicial determination, made in district court, see MCL 41.183(6), that the
person has violated the CTZO. Plaintiff did not bring an action in district court against
defendants for an ordinance violation and, consequently, there has been no judicial determination
in the district court that defendants violated the CTZO. Accordingly, plaintiff could not fine
defendants under § 208 for each day of their violation of the ordinance.

       The trial court ordered plaintiff to issue zoning permits for the greenhouse, gazebo, and
hay barn for the standard fee. By doing so, the trial court abated the nuisance per se, complying
with MCL 125.3407. Once the zoning permits were issued, defendants’ violation of the CTZO

                                                 -3-
would be nullified or eliminated. The trial court did not abuse its discretion in determining that
the best away to abate defendants’ violation of the CTZO was to order plaintiff to issue the
zoning permits. Youngs, 317 Mich. at 545. The evidence showed that defendants were willing to
purchase the zoning permits and that plaintiff was willing to issue the permits so long as
defendants paid the $3,100 fine. Only after defendants refused to pay the $3,100 fine, did
plaintiff file its complaint and seek the destruction of defendants’ three structures. Under these
circumstances, where plaintiff conditioned the grant of the requested zoning permits on the
payment of the $3,100 fine, which it did not have the authority to impose, and then only sought
destruction of defendants’ structures after defendants refused to pay the fine, plaintiff’s position
was tainted with inequitableness and bad faith. McFerren, 253 Mich. App. at 522. We affirm the
trial court’s order granting summary disposition to defendants.1

        Defendants claim that the Right to Farm Act (RTFA), MCL 286.471 et seq., provides an
alternative basis to affirm the trial court’s grant of summary disposition.2 The RTFA was
enacted to protect farmers from nuisance lawsuits. Scholma v Ottawa Co Rd Comm, 303 Mich
App 12, 22; 840 NW2d 186 (2013). “[A] farm or farm operation shall not be found to be a
public or private nuisance if the farm or farm operation alleged to be a nuisance conforms to
generally accepted agricultural and management practices [GAAMPs] . . . .” MCL 286.473(1).
The RTFA is an affirmative defense, and to successfully assert it as a defense, a party must prove
two conditions: (1) the challenged activity constitutes a “farm” or a “farm operation” and (2) the
farm or farm operation conforms to the relevant GAAMPs. Lima Twp, 302 Mich. App. at 496.

        Regarding the second condition, defendants recognize it, but they do not identify any
relevant GAAMPs. In fact, they state that “the RTFA and GAAMPs are silent with respect to
zoning permits [and] regulations regarding setback, area, and height requirements.” Because
defendants do not identify any relevant GAAMPs and argue that the greenhouse, gazebo, and
hay barn conform to them, we reject defendants’ argument that the RTFA provides an alternative
basis to affirm the trial court’s grant of summary disposition.

       Plaintiff also argues that the trial court erred in awarding attorney fees to defendants.
Findings of fact underlying an award of attorney fees are reviewed for clear error, while
underlying questions of law are reviewed de novo. Loutts v Loutts, 298 Mich. App. 21, 24; 826
NW2d 152 (2012). A finding is clearly erroneous when, although there is evidence to support it,


1
 In affirming the grant of summary disposition, we decline to address defendants’ argument that
plaintiff, by fining them $3,100 without a hearing, violated their right to procedural due process.
By doing nothing more than citing case law for the general requirements of procedural due
process, and without making any attempt to apply case law to the particular facts of the case,
defendants have abandoned the issue. See Spires v Bergman, 276 Mich. App. 432, 444; 741
NW2d 523 (2007).
2
  Defendants were not required to file a cross-appeal to assert any argument regarding the RTFA.
See In re Herbach Estate, 230 Mich. App. 276, 284; 583 NW2d 541 (1998) (explaining that an
appellee is not required to file a cross-appeal to urge an alternative ground for affirmance, even if
the alternative ground was considered and rejected by the trial court).


                                                -4-
this Court is left with a definite and firm conviction that a mistake was made. Marilyn Froling
Revocable Living Trust v Bloomfield Hills Country Club, 283 Mich. App. 264, 296; 769 NW2d
234 (2009). A trial court’s ultimate decision to award attorney fees and its determination of the
reasonableness of the fees are reviewed for an abuse of discretion. In re Clarence W Temple &
Florence A Temple Marital Trust, 278 Mich. App. 122, 128; 748 NW2d 265 (2008).

         Michigan follows the “American rule” regarding the payment of attorney fees and costs.
Haliw v Sterling Heights, 471 Mich. 700, 706-707; 691 NW2d 753 (2005). “Under the American
rule, attorney fees generally are not recoverable from the losing party as costs in the absence of
an exception set forth in a statute or court rule expressly authorizing such an award.” Id.3
Pursuant to MCL 600.2591(1), upon motion by a party, if a trial court finds that a civil action or
defense to a civil action was frivolous, the court shall award to the prevailing party the costs and
fees incurred by that party in connection with the civil action. “The amount of costs and fees
awarded under this section shall include all reasonable costs actually incurred by the prevailing
party and any costs allowed by law or by court rule, including court costs and reasonable
attorney fees.” MCL 600.2591(2). The statute defines the term “frivolous”:

               “Frivolous” means that at least 1 of the following conditions is met:

              (i) The party’s primary purpose in initiating the action or asserting the
       defense was to harass, embarrass, or injure the prevailing party.

               (ii) The party had no reasonable basis to believe that the facts underlying
       that party’s legal position were in fact true.

              (iii) The party’s legal position was devoid of arguable legal merit. [MCL
       600.2591(3)(a).]

        In awarding attorney fees to defendants, the trial court never discussed the term
“frivolous,” or how the term is defined in MCL 600.2591(3)(a). But based on the trial court’s
statement that the case was “inappropriately brought to begin with,” the trial court may have
believed that plaintiff’s legal position—that it was entitled to an order requiring defendants to
raze the three structures because the structures were built without zoning permits—was devoid of
arguable legal merit. The evidence showed that defendants violated the CTZO; contrary to § 203
of the CTZO, defendants did not obtain zoning permits before building the greenhouse, gazebo,
and hay barn. Pursuant to § 207 of the CTZO and MCL 125.3407, those structures were a
nuisance per se, and the statute required the trial court to order the nuisance abated. Based on §
207 of the CTZO and MCL 125.3407, a finding that plaintiff’s legal position was devoid of
arguable legal merit was clearly erroneous. Marilyn Froling Revocable Living Trust, 283 Mich
App at 296.


3
  The RTFA authorizes an award of attorney fees. See MCL 286.473b. Because defendants
have failed to establish that the RTFA provides them with an affirmative defense, we will not use
the RTFA as a basis to affirm the award of attorney fees. Indeed, defendants only argue that they
are entitled to attorney fees under the RTFA if the RTFA was a defense to plaintiff’s complaint.


                                                -5-
        However, the record clearly indicates that plaintiff brought this action with the primary
purpose to harass and injure defendants, which authorized the trial court’s award under MCL
600.2591(3)(a)(i). At one of the hearings, the trial court noted that “most ordinances have a
requirement that if you don’t get them timely, well then it cost[s] twice as much. You know the
fee then is doubled. That is what I’ve normally noticed. They don’t assess $3100 fines and take
it upon themselves to enforce their ordinance.” The trial court questioned the “egregious”
manner in which plaintiff chose to police the ordinance. Then, at the hearing on plaintiff’s
motion for reconsideration, the trial court noted that plaintiff, by seeking to raze defendant’s
three structures, just wanted to punish defendants:

       Well, [plaintiff] apparently just wants to punish, it doesn’t want to enforce this
       ordinance. Like I said, I’ve been on this bench for 36 years and I’ve never had a
       situation where this Court has ever torn down any building unless it was on
       somebody else’s property and it certainly never torn [sic] it down for late filing of
       permits; matter of fact, most of the ordinances around here require a double
       payment. I think as I recall, the fee was $45.00 if you got it before and if you
       didn’t get it and you were in the process of construction or constructed, then it
       doubled to $90.00.

The trial court added that it believed defendants “did everything possible to avoid the lawsuit and
it was inappropriately brought to begin with.” It concluded:

       You go out and you look at the property. You look at this pole building and this
       gazebo. If you find anything structurally inappropriate, you write them up. The
       Court would require them to repair it, bring it to the ordinance and whatever fees
       were incurred on the part of the Township over the thing, the Court would allow
       the Township. That’s how you enforce that ordinance; you don’t penalize your
       own people by requiring them to tear down [] $50,000 worth of property. I’m
       guessing that’s what it cost because I have farms myself. I just don’t understand
       the relationship between the sin and the penalty. It seems to be absolutely
       obnoxious to my sense of fairness or justice, to be very frank with you.

        Defendants’ attorney moved for attorney fees on the basis of “bad faith,” and the trial
court adopted the defendants’ statement, noting “[t]he unfairness that the township has put this
man through.” The evidentiary record supports a conclusion that plaintiff brought the action for
the purpose of harassing and injuring defendants after they failed to pay the illegally imposed
$3,100 penalty. Accordingly, the trial court did not abuse its discretion when it ordered plaintiff
to pay defendants’ attorney fees.

       Affirmed.



                                                             /s/ Michael J. Talbot
                                                             /s/ Kirsten Frank Kelly
                                                             /s/ Deborah A. Servitto



                                                -6-